
	
		I
		112th CONGRESS
		2d Session
		H. R. 4408
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Sikes Act to promote the use of cooperative
		  agreements under such Act for land management related to Department of Defense
		  installations and to amend title 10, United States Code, to facilitate
		  interagency cooperation in conservation programs.
	
	
		1.Cooperative agreements under
			 Sikes Act for land management related to Department of Defense
			 installations
			(a)Multiyear
			 agreements To fund endowmentSubsection (b) of section 103A of the Sikes
			 Act (16 U.S.C. 670c–1) is amended—
				(1)by inserting (1) before
			 Funds; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)In the case of a cooperative agreement
				described in subsection (a)(2), funds appropriated to the Department of Defense
				for a fiscal year may be obligated to cover the cost of funding an endowment
				for the costs of natural resource maintenance and improvement activities
				provided for under the
				agreement.
						.
				(b)Availability of
			 funds and relation to other lawsSubsection (c) of such section
			 is amended to read as follows:
				
					(c)Availability of
				funds and relation to other laws(1)Cooperative agreements and interagency
				agreements entered into under this section shall be subject to the availability
				of funds.
						(2)Notwithstanding chapter 63 of title
				31, United States Code, a cooperative agreement under this section may be used
				to acquire property or services for the direct benefit or use of the United
				States
				Government.
						.
			2.Facilitation of
			 interagency cooperation in conservation programs of the Departments of Defense,
			 Agriculture, Interior, and CommerceSection 2684a of title 10, United States
			 Code, is amended—
			(1)by redesignating
			 subsection (i) as subsection (j); and
			(2)by inserting after
			 subsection (h) the following new subsection (i):
				
					(i)Facilitation of
				interagency cooperation in conservation programsIn order to facilitate interagency
				cooperation and enhance the effectiveness of actions that will protect both the
				environment and military readiness, and notwithstanding any other provision of
				law relating to matching funds or cost-sharing requirements, the recipient of
				funds provided by the Secretary of Defense or the Secretary of a military
				department pursuant an agreement under this section or under the Sikes Act (16
				U.S.C. 670 et seq.) may, with regard to the lands and waters within the scope
				of the agreement, use such funds to satisfy any matching funds or cost-sharing
				requirement of any conservation program of the Department of Agriculture, the
				Department of Commerce, or the Department of the
				Interior.
					.
			
